Case 20-11886-amc         Doc 21   Filed 09/02/20 Entered 09/02/20 12:44:45            Desc Main
                                   Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

In re: SASHA L. TAYLOR             )
        Debtor(s)                  )
                                   ) CHAPTER 13
SANTANDER CONSUMER USA INC.        )
      Moving Party                 ) Case No.: 20-11886 (AMC)
                                   )
   v.                              )
                                   ) Hearing Date: 9-1-20 at 2:00 PM
SASHA L. TAYLOR                    )
      Respondent(s)                ) 11 U.S.C. 362
                                   )
WILLIAM C. MILLER                  )
      Trustee                      )
                                   )
                                   )
                                   )
 STIPULATION OF SETTLEMENT OF MOTION OF SANTANDER CONSUMER USA
                INC. FOR RELIEF FROM THE AUTOMATIC STAY

       This matter having been brought before the Court on a Motion For Relief From The
Automatic Stay by William E. Craig, Esquire, attorney for Santander Consumer USA Inc.
(“Santander”), with the appearance of Brad J. Sadek, Esquire on behalf of the Debtor, and the
parties having resolved said Motion as hereinafter set forth and by the agreement of all counsel
the parties hereby stipulate;

         1. That Santander is the holder of a first purchase money security interest in a
            2014 Nissan Pathfinder bearing vehicle identification number
            5N1AR2MM6EC608870.

         2. That the parties stipulate that the Debtor’s account with Santander has arrears
            through July 2020 in the amount of $3,516.29; that with the addition of counsel fees
            and costs for the instant Motion in the amount of $431.00, the total amount to be
            cured is $3,947.29.

         3. That the Debtor is to cure the arrearage set forth in paragraph two (2) above by
            making her regular monthly payment of $591.37 plus an additional $657.88 per
            month (total payment of $1,249.25) for the months of August 2020 through
            January 2021 directly to Santander.

         4. That commencing August 2020, if the Debtor fails to make any payment to
            Santander within thirty (30) days after it falls due, Santander may send, via
Case 20-11886-amc         Doc 21   Filed 09/02/20 Entered 09/02/20 12:44:45             Desc Main
                                   Document     Page 2 of 2



            facsimile and regular mail, the Debtor and counsel a written notice of default of this
            Stipulation. If the default is not cured within ten (10) days of the date of the notice,
            counsel may file a Certification of Default with the Court and serve it on all
            interested parties, and the Court shall enter an Order granting relief from the
            automatic stay.

         5. That the Debtor must maintain insurance on the vehicle. The vehicle must have full
            comprehensive and collision coverage with deductibles not exceeding $500.00
            each. Santander Consumer USA Inc. must be listed as loss payee. If the Debtor
            fails to maintain valid insurance, or fails to provide proof of same upon request,
            Santander may send, via facsimile and regular mail, the Debtor and counsel a
            written notice of default of this Stipulation. If the default is not cured within ten
            (10) days of the date of the notice, counsel may file a Certification of Default with
            the Court and serve it on all interested parties, and the Court shall enter an Order
            granting relief from the automatic stay.

         6. That the parties agree that a facsimile signature shall be considered an original
            signature.


We hereby agree to the form and entry of this Order:



/s/ Brad J. Sadek
Brad J. Sadek, Esquire
Attorney for the Debtor



/s/ William E. Craig
William E. Craig, Esquire
Attorney for Santander Consumer USA Inc.
